DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements (IDS) submitted on 10/22/2020, 08/17/2021, 08/26/2021, 01/04/2022, 04/06/2022 and 05/18/2022 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “…to be located in close proximity to the door…” (claim 4, lines 5-6) is unclear. The limitation renders the claim indefinite because parent claim 1 previously discloses an outdoor side door and an indoor side door, therefore, it is unclear which door is the recitation above referring to. 
The recitation of “…to face a rear surface of the door…” (claim 6, line 4; claim 12, lines 4-5) is unclear. The limitation renders the claim indefinite because parent claim 1 previously discloses an outdoor side door and an indoor side door, therefore, it is unclear which door is the recitation above referring to.
The recitation of “…downwardly along the door…” (claim 14, line 9) is unclear. The limitation renders the claim indefinite because parent claim 1 previously discloses an outdoor side door and an indoor side door, therefore, it is unclear which door is the recitation above referring to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-8, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gould (US 3,078,682) in view of Borg (FR 1347414 A, as provided by Applicant).
Regarding claim 1, Gould discloses an entrance refrigerator, comprising:
a cabinet (14) configured to extend through a door or a wall (10), the cabinet (14) including a storage compartment therein for storing goods (36, 38);
a housing (including thermoelectric unit 20);
an outdoor side door (16) coupled to an outdoor portion of the cabinet to open or close the storage compartment;
an indoor side door (18) coupled to an indoor portion of the cabinet to open or close the storage compartment; 
a cold air supplier (refer to thermoelectric unit 20) configured to supply cold air to the storage compartment, at least a portion of the cold air supplier being located in a space defined by the housing (refer to Fig. 1); and 
at least one guide duct (26), the at least one guide duct having a guide duct discharge port located therein (refer to the solid arrows flowing through the guide duct as can be seen from Fig. 1).
While Gould discloses the housing including the cold air supplier and the at least one guide duct having the guide duct discharge port located therein, Gould fails to explicitly disclose wherein the housing is located at a lower side of the cabinet, at least a portion of the cold air supplier being located in the lower side of the cabinet, and the at least one guide duct located at a bottom side of the housing, the at least one guide duct extending in a front-to-rear direction of the housing.
However, Borg teaches a thermoelectric entrance refrigerator, comprising a housing (refer to Fig. 2 below) located at a lower side of a cabinet (12), at least a portion of a cold air supplier (refer to thermoelectric unit 54, including portion 52) being located in the lower side of the cabinet (refer to Fig. 2), and at least one guide duct (refer to Fig. 2) located at a bottom side of the housing (refer to Fig. 2 below), the at least one guide duct extending in a front-to-rear direction of the housing (refer to Fig. 2 below, wherein refrigerator cabinet door 13 is located at the front).
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Gould by providing the housing at a lower side of the cabinet, providing at least a portion of the cold air supplier in the lower side of the cabinet and the at least one guide duct at a bottom side of the housing, the at least one guide duct extending in a front-to-rear direction of the housing, since it is a simple substitution of providing the housing at one side of the cabinet (within a side wall as disclosed by Gould) for another (lower side of the cabinet as taught by Borg), in order to obtain a predictable result of efficiently providing better space and cooling for the cabinet.


    PNG
    media_image1.png
    385
    557
    media_image1.png
    Greyscale


Regarding claim 2, Gould as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Gould as modified discloses wherein the at least one guide duct (refer to annotated Fig. 2 above by Borg) comprises: 
a left guide duct (refer to Fig. 6 below by Borg, wherein said left guide duct is considered to be the space where air flows through between the left edge of the housing and one of the fins 52) located at a left edge of the bottom side of the housing; and
a right guide duct (refer to Fig. 6 below by Borg, wherein said right guide duct is considered to be the space where air flows through between the right edge of the housing and one of the fins 52) located at a right edge of the bottom side of the housing.


    PNG
    media_image2.png
    387
    514
    media_image2.png
    Greyscale


Regarding claim 6, Gould as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Gould as modified discloses wherein the housing includes a front discharge port (refer to Fig. 1 below) provided in a front portion of the housing (inside portion including inside door 18), the front discharge port (refer to Fig. 1 below) being configured to face a rear surface of the indoor side door (refer to Fig. 1 below).


    PNG
    media_image3.png
    280
    579
    media_image3.png
    Greyscale


Regarding claim 7, Gould as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Gould as modified discloses wherein the housing includes a rear discharge port (refer to Fig. 1 below) provided in a rear portion of the housing (refer to Fig. 1 below), the rear discharge port being covered by the indoor side door (18).


    PNG
    media_image4.png
    280
    579
    media_image4.png
    Greyscale


Regarding claims 8 and 17, Gould as modified meets the claim limitations as disclosed above in the rejection of claims 1 and 15 respectively. Further, Gould as modified discloses wherein a suction hole is provided in a bottom portion of the housing (refer to Fig. 1 below) through which indoor air is suctioned, but fails to explicitly disclose a suction plate located at the suction hole, the suction plate including a plurality of through-holes provided therein.


    PNG
    media_image5.png
    230
    461
    media_image5.png
    Greyscale

However, Borg teaches a thermoelectric entrance refrigerator, comprising a suction hole provided in a bottom portion of the housing through which air is suctioned and a suction plate (being supported by brackets 24) located at the suction hole (refer to Fig. 2 below), the suction plate including a plurality of through-holes provided therein (refer to Fig. 2 below).
One having ordinary skill in the art of refrigeration would have recognize that by providing a suction plate located at the suction hole and including a plurality of through-holes provided therein, it will not only provide guidance for the entering air, but will also function as a filtering means.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Gould by providing a suction plate located at the suction hole, the suction plate including a plurality of through-holes provided therein, in order to not only provide guidance for the entering air, but will also function as a filtering means in view of the teachings by Borg along with the knowledge generally available to one having ordinary skill in the art of refrigeration.


    PNG
    media_image6.png
    287
    585
    media_image6.png
    Greyscale


Regarding claim 15, Gould discloses a refrigerator, comprising:
a cabinet (14) configured to be located partially within a barrier (10) of a building, the cabinet (14) including a storage compartment therein (said storage compartment being considered to be the area with door 18 and where products 38 and 36 are located), the cabinet (14) having a first opening into the storage compartment and a second opening into the storage compartment (said openings including doors 16 and 18), the second opening being spaced from the first opening (refer to Fig. 1); 
a housing (within door 18 including thermoelectric unit 20);
a first door (18) coupled to the cabinet to open or close the first opening;
a second door (16) coupled to the cabinet to open or close the second opening; 
a cold air supplier (20) configured to supply cold air to the storage compartment, at least a portion of the cold air supplier being located within the housing (within door 18 including thermoelectric unit 20); and
at least one guide duct (26) located in the housing, the at least one guide duct (26) having a guide duct discharge port located therein (refer to the solid arrows as can be seen from Fig. 1).
While Gould discloses the housing including the cold air supplier and the at least one guide duct having the guide duct discharge port located therein, Gould fails to explicitly disclose wherein the housing is located at a lower side of the cabinet, the at least one guide duct is located at a bottom side of the housing, extends in a front-to-rear direction of the housing.
However, Borg teaches a thermoelectric entrance refrigerator, comprising a housing (refer to annotated Fig. 2 above as disclosed in the rejection of claim 1) located at a lower side of a cabinet (12) and at least one guide duct (refer to Fig. 2) located at a bottom side of the housing (refer to annotated Fig. 2 above as disclosed in the rejection of claim 1), the at least one guide duct extending in a front-to-rear direction of the housing (refer to annotated Fig. 2 above, wherein refrigerator cabinet door 13 is located at the front).
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Gould by providing the housing at a lower side of the cabinet, and the at least one guide duct at a bottom side of the housing, the at least one guide duct extending in a front-to-rear direction of the housing, since it is a simple substitution of providing the housing at one side of the cabinet (within a side wall as disclosed by Gould) for another (lower side of the cabinet as taught by Borg), in order to obtain a predictable result of efficiently providing better space and cooling for the cabinet.

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gould (US 3,078,682), Borg (FR 1347414 A), and further in view of Tuskiewicz (US 7,934,384).
Regarding claim 10, Gould as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Gould as modified discloses wherein the cold air supplier comprises: a thermoelectric element having a heat absorbing surface (22) and a heat generating surface (24), wherein indoor air is introduced into the housing through the suction plate (refer to the rejection of claim 8 above) and wherein the indoor air introduced into the housing (refer to the solid arrows as can be seen from Fig. 1) is discharged out of the housing through the guide duct discharge port (refer to the discharge port from duct 26 as can be seen from Fig. 1) in a state in which a temperature of the indoor air is increased through heat exchange with the thermoelectric element, but fails to explicitly disclose a cold sink in contact with the heat absorbing surface, a heat absorption fan disposed above the cold sink, a heat sink in contact with the heat generating surface, and a heat dissipation fan disposed below the heat sink.
However, Tuskiewicz further teaches that it is known in the art of refrigeration (refer to Fig. 3), to provide a cold air supplier including a thermoelectric element having a cold sink (60), a heat absorption fan (56) disposed above the cold sink, a heat sink (62), and a heat dissipation fan (58) disposed below the heat sink.
One having ordinary skill in the art of refrigeration would recognize that by providing the thermoelectric components as taught by Tuskiewicz, it will further help dissipate the heat from the housing, and therefore, increasing the cooling efficiency of the entrance refrigerator.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Gould by providing a cold sink in contact with the heat absorbing surface, a heat absorption fan disposed above the cold sink, a heat sink in contact with the heat generating surface, and a heat dissipation fan disposed below the heat sink, in order to increase the cooling efficiency of the entrance refrigerator in view of the teachings by Tuskiewicz along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 19, Gould as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Gould as modified discloses wherein the cold air supplier comprises: a thermoelectric element having a heat absorbing surface (22) and a heat generating surface (24), wherein, air is introduced into the housing through the suction plate (along the bottom portion of the housing, more specifically, door 18 as can be seen from Fig. 1), and wherein the air introduced into the housing is discharged out of the housing through the guide duct discharge port (along 26 as can be seen from Fig. 1) in a state in which a temperature of the air is increased through heat exchange with the thermoelectric element, but Gould as modified fails to explicitly disclose a cold sink in contact with the heat absorbing surface, a heat absorption fan disposed above the cold sink, a heat sink in contact with the heat generating surface, and a heat dissipation fan disposed below the heat sink.
However, Tuskiewicz further teaches that it is known in the art of refrigeration (refer to Fig. 3), to provide a cold air supplier including a thermoelectric element having a cold sink (60), a heat absorption fan (56) disposed above the cold sink, a heat sink (62), and a heat dissipation fan (58) disposed below the heat sink.
One having ordinary skill in the art of refrigeration would recognize that by providing the thermoelectric components as taught by Tuskiewicz, it will further help dissipate the heat from the housing, and therefore, increasing the cooling efficiency of the entrance refrigerator.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Gould by providing a cold sink in contact with the heat absorbing surface, a heat absorption fan disposed above the cold sink, a heat sink in contact with the heat generating surface, and a heat dissipation fan disposed below the heat sink, in order to increase the cooling efficiency of the entrance refrigerator in view of the teachings by Tuskiewicz along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gould (US 3,078,682), Borg (FR 1347414 A), Tuskiewicz (US 7,934,384), and further in view of Kim (US 2003/0084670).
Regarding claim 11, Gould as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Gould as modified discloses the cold air supplier including the cold sink and the heat sink, but fails to explicitly disclose an insulation material located between the cold sink and the heat sink to reduce heat transfer between the heat sink and the cold sink. 
However, Kim further teaches that it is known in the art of refrigeration (refer to Fig. 2), to provide a thermoelectric element including an insulation material (14) located between a cold sink (62) and a heat sink (72).
One having ordinary skill in the art would recognize that by providing the insulation material between the cold sink and the heat sink, it will increase the cooling efficiency of the cold air supplier.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Gould by providing an insulation material between the cold sink and the heat sink to reduce heat transfer between the heat sink and the cold sink, in order to increase the cooling efficiency of the cold air supplier in view of the teachings by Kim along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Allowable Subject Matter
Claims 3, 9, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5 and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763